        Case 6:20-cv-00805-ADA Document 24-3 Filed 12/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


EXPRESS MOBILE, INC.,

                              Plaintiff,            Civil Action No. 6:20-cv-00805-ADA

       v.

ATLASSIAN CORP. PLC AND
ATLASSIAN, INC.,

                              Defendants.


       ORDER GRANTING DEFENDANTS ATLASSIAN CORP. PLC AND
 ATLASSIAN, INC.’S MOTION TO DISMISS PLAINTIFF EXPRESS MOBILE, INC.’S
                COMPLAINT FOR PATENT INFRINGEMENT

       Before the Court is Defendants Atlassian Corp. Plc and Atlassian, Inc.’s Motion to

Dismiss Plaintiff Express Mobile, Inc.’s (“Express Mobile”) Complaint for Patent Infringement.

After considering the Motion, any opposition and reply thereto, oral argument, and/or other

materials of record in this action, the Court finds that the Motion should be and hereby is

GRANTED as follows:

       (1)     Express Mobile’s Complaint for Patent Infringement is dismissed with prejudice.



       IT IS SO ORDERED.


Dated: _________________
                                                       HON. ALAN D. ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE
